DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-13, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: the prior art of record does not teach “a primary rotor assembly configured for rotation within the stator, wherein the primary rotor assembly is surrounded by a first motor lubricant; a primary shaft connected to the primary rotor assembly; and an internal magnetic coupling assembly inside the stator, wherein the internal magnetic coupling assembly comprises: a secondary rotor assembly, wherein the second rotor assembly is surrounded by a second motor lubricant; a secondary shaft, connected to the secondary rotor assembly; and an impermeable liner in contact with the surface of the stator, wherein the impermeable liner isolates the second motor lubricant from the first motor lubricant.”

Regarding claim 6: the prior art of record does not teach “a motor, wherein the motor is filled with a motor lubricant that is circulated through the heat exchanger and wherein the motor comprises: a stator; a primary rotor assembly configured for rotation 

Regarding claim 13: the prior art of record does not teach “a primary rotor assembly configured for rotation within the stator, wherein the primary rotor assembly is permeated by the motor fluid; a primary shaft connected to the primary rotor assembly; an internal magnetic coupling assembly inside the stator, wherein the internal magnetic coupling assembly comprises: a secondary rotor assembly configured for rotation within the stator, wherein the secondary rotor assembly is isolated from the motor fluid; a secondary shaft connected to the secondary rotor assembly; a liner in contact with an interior surface of the stator; a stand off connected to the liner; and a connecting flange connected to the stand off, wherein the connecting flange is configured to attach the motor to an adjacent component below the motor, wherein the connecting flange includes hydraulic ports configured to exchange the motor fluid with the adjacent component.”

Regarding claims 2-5, 9-12, 16 and 18-20: Claims 2-5, 9-12, 16, and 18-20 are allowable due to dependence on allowed claims 1, 6 and 13.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                    Supervisory Patent Examiner, Art Unit 2839